COOK, Judge
(concurring):
As the Activities Summary contained only a record of the time and place of certain investigative actions of the agent, I am inclined to the view that it was not producible because if was not “sufficiently connected with the subject matter of [the agent’s] direct testimony,” which dealt with the accused’s oral incriminatory statement. United States v. Graves, 428 F.2d 196, 200 (5th Cir. 1970), cert, denied, 400 U.S. 960, 91 S.Ct. 360, 27 L.Ed.2d 269 (1970). Assuming the trial judge erred in his ruling, I agree that the action by the Court of Military Review was proper and that its decision was correct.